Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are currently pending and have been examined.

Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 04/05/2022.
   Status of the claims:
Claims 1, 3, 6-9, and 12 have been amended.
The objection to claim 3 is withdrawn in response to Applicant's amendment filed on 04/05/2022.
The amendments are sufficient to overcome the rejection of claims 1-2 under 35 U.S.C. 102. However, a new ground of rejection is introduced by the amendment. 
The amendments are sufficient to overcome the rejection of claim 9 under 35 U.S.C. 103. However, a new ground of rejection is introduced by the amendment. 
Applicant’s arguments filed 04/05/2022 have been fully considered and are not persuasive.  Specially applicant argues that McWhirter fails to anticipate claims 1 and 12. The applicant contends that McWhirter fails to explicitly disclose one or more baffles positioned adjacent to one or more non-reflective sides of the multi- faceted mirror, wherein the one or more baffles are configured to reduce an amount of power used to rotate the multi-faceted mirror about the first rotational axis. However, McWhirter discloses the rotatable polygon mirror 12 includes a block 16 having a plurality of (preferably at least four) finished reflective surfaces 18, 20, 22, 24. It is possible, however, to a use a triangle-shaped rotatable polygon mirror with three reflective surfaces ….The rotatable polygon mirror 12 further includes a first wall 26 and a second wall 28. Each of the plurality of reflective surfaces 18, 20, 22, 24 extends between the first and second walls 26, 28. It is obvious that walls 26 and 28 are non-finished reflective surfaces or non-reflective surfaces, para [74]- [77]. McWriter also discloses a baffle or shroud can be provided around the inactive surfaces so as to further reduce aerodynamic drag and aid in air circulation of the polygon mirror (para [17]: Para [17]: lines 1-5). See figs 1-6 and also fig. 23 clarify active surfaces (12-1 and 12-2) and inactive surfaces.  Figure 5, para 17 (which is similar to fig. 7B on the application) below meets the claim limitation “one or more baffles positioned adjacent to one or more non-reflective sides of the multi- faceted mirror, wherein the one or more baffles are configured to reduce an amount of power used to rotate the multi-faceted mirror about the first rotational axis” 
    PNG
    media_image1.png
    592
    1044
    media_image1.png
    Greyscale

Fig. 5
As shown in fig. 5, there are 2 active surfaces on the top and 2 inactive surfaces at the bottom. The 2 inactive surfaces are located between brackets 29 (as described in para [17]) which are adjacent to walls 26 and 28 (not shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 20-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of   John E. McWhirter (US 20190154889 A1).
Regarding claim 1, Gassend teaches a light detection and ranging (LIDAR) system comprising: 
a multi-faceted mirror comprising a plurality of reflective facets, wherein the multi- faceted mirror is configured to rotate about a first rotational axis (Fig 5, mirror 508, col 10: lines 13-22. See also, Col 6: lines 25-28, Fig. 2A); 
a light emitter configured to emit a light signal along an optical axis, wherein light emitted along the optical axis is reflected from one or more of the reflective facets and is directed toward one or more regions of a scene Fig 5, emitter 530, col 10: lines 24-29. See also, Col 6: lines 16-17., Fig. 2A); 
a light detector configured to detect a reflected light signal that is reflected by the one or more regions of the scene, wherein a direction toward which the light emitted along the optical axis is directed is based on a first angle of the multi-faceted mirror about the first rotational axis (Fig 5, receiver 540, col 10: 30-41); [[and]] 
an optical window positioned between the multi-faceted mirror and the one or more regions of the scene such that light reflected from one or more of the reflective facets and directed toward the one or more regions of the scene is transmitted through the optical window, wherein the optical window is positioned such that, for all values of the first angle of the multi- faceted mirror about the first rotational axis as the multi-faceted mirror rotates about the first rotational axis, the optical window is non-perpendicular to the direction toward which the light emitted along the optical axis is directed ( col 7: lines 27-34. See also, Fig. 2B, housing 252 and axis 214); 
Gassend fails to explicitly teach but McWhirter teaches one or more baffles (Fig. 2, mounts 29, para [78]) positioned adjacent to one or more non-reflective sides (Fig. 2, para [75], walls 26 and 28 are non- reflective surfaces of the mirror 12.  See also, Figs 3 and 4) of the multi- faceted mirror (Fig.2, Para [17]: lines 1-5, polygon mirror 12. See also, Fig.6), wherein the one or more baffles are configured to reduce an amount of power used to rotate the multi-faceted mirror about the first rotational axis (Para [17]: lines 1-5, reduce aerodynamic drag and aid in air circulation of the polygon mirror will reduce resistance/friction and temperature). 
It would have been obvious to modify Gassend’s Lidar system, in view of McWhirter, to include two baffles around the inactive surfaces of the mirror 12 so that the Lidar system can be used to save power.
Regarding claim 2, Gassend, as modified in view of McWhirter, teaches the LIDAR system of claim 1, further comprising a base, wherein the multi- faceted mirror, the light emitter, and the light detector are coupled to the base (Gassend, Fig.5, base 560, col 10: lines 57-60), wherein the base is configured to rotate about a second rotational axis, and wherein the direction toward which the light emitted along the optical axis is directed is based on a second angle of the base about the second rotational axis (Col 10: lines 60 63). 
Regarding claim 6, Gassend, as modified in view of McWhirter, teaches the LIDAR system of claim 1, further comprising one or more additional baffles, wherein the one or more additional baffles are configured to attenuate internal reflections from the optical window (Gassend, Fig. 5, light baffle 550, col 10: lines 54-56. See also, fig. 2B).
Regarding claim 7, Gassend, as modified in view of McWhirter, teaches the LIDAR system of claim 6, wherein the one or more additional baffles are positioned between the multi-faceted mirror and the optical window (Gassend, Fig. 5, light baffle 550, col 10: lines 52-56. See also, Fig. 2B).
Regarding claim 20, Gassend teaches a light detection and ranging (LIDAR) system comprising: 
a multi-faceted mirror comprising a plurality of reflective facets, wherein the multi- faceted mirror is configured to rotate about a first rotational axis (Fig 5, mirror 508, col 10: lines 13-22. See also, Col 6: lines 25-28, Fig. 2A); 
a light emitter configured to emit a light signal along an optical axis, wherein light emitted along the optical axis is reflected from one or more of the reflective facets and is directed toward one or more regions of a scene (Fig 5, emitter 530, col 10: lines 24-29. See also, Col 6: lines 16-17., Fig. 2A); 
a light detector configured to detect a reflected light signal that is reflected by the one or more regions of the scene, wherein a direction toward which the light emitted along the optical 76axis is directed is based on a first rotational angle of the multi-faceted mirror about the first rotational axis (Fig 5, receiver 540, col 10: 30-41); 
an optical window positioned between the multi-faceted mirror and the one or more regions of the scene such that light reflected from one or more of the reflective facets and directed toward the one or more regions of the scene is transmitted through the optical window (col 7: lines 27-34. See also, Fig. 2B). 
Gassend fails to explicitly teach but McWhirter teaches one or more baffles (Fig. 2, mounts 29, para [78]) positioned adjacent to one or more non-reflective sides (Fig. 2, para [75], walls 26 and 28 are non- reflective surfaces of the mirror 12.  See also, Figs 3 and 4) of the multi- faceted mirror (Fig.2, Para [0017]: lines 1-5, polygon mirror 12. See also, Fig.6, wherein the one or more baffles are configured to reduce an amount of power used to rotate the multi-faceted mirror about the first rotational axis (Para [0017]: lines 1-5, reduce aerodynamic drag and aid in air circulation of the polygon mirror will reduce resistance/friction and temperature). 
It would have been obvious to modify Gassend’s Lidar system, in view of McWhirter, to include two baffles around the inactive surfaces of the mirror 12 so that the Lidar system can be used to save power.
Regarding claim 21, Gassend as modified in view of McWhirter teaches the LIDAR system of claim 20, further comprising a base, wherein the multi-faceted mirror, the light emitter, and the light detector are coupled to the base, wherein the base is configured to rotate about a second rotational axis, and wherein the direction toward which the light emitted along the optical axis is directed is based on a second rotational angle of the base about the second rotational axis (Gassend, Col 10: lines 60-63).
Regarding claim 22, Gassend, as modified in view of McWhirter, teaches the LIDAR system of claim 20, wherein the one or more baffles comprise at least two baffles, with at least one baffle adjacent to each non-reflective side of the multi-faceted mirror, and wherein the one or more baffles reduce a drag force acting on the multi-faceted mirror when the multi-faceted mirror is rotated about the first rotational axis (McWhirter, Para [0017]: lines 1-5, polygon mirror 12. Fig.2. See also, Fig.6). 
Regarding claim 25, Gassend, as modified in view of McWhirter, teaches the LIDAR system of claim 20, wherein the multi-faceted mirror and the one or more baffles are attached to a shaft (McWhirter, Fig. 6, para [0078]: lines 1-5), wherein the shaft is configured to be driven by a motor (McWhirter, Fig. 6, para [0078]: lines 5-7), and wherein, when the shaft is driven by the motor, the multi-faceted mirror and the one or more baffles rotate about the first rotational axis (McWhirter, Fig. 6, para [0078]: lines 13-17).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of   Engberg, Jr. et al. (US 10324170 B1).
Regarding claim 3, Gassend fails to explicitly teach but Engberg, Jr teaches the LIDAR system of claim 1, further comprising an additional optical window positioned on an opposite side of the multi-faceted mirror from the optical window (Engberg, Fig. 5, window 142-1 and 142-2 located on the opposite side of mirror 80, col 17: line 66 to col 18: line 2. See also, col 13: lines 24-26), wherein the additional optical window is positioned between the multi-faceted mirror and at least one of the one or more regions of the scene such that light reflected from one or more of the reflective facets and directed toward the at least one of the one or more regions of the scene is transmitted through the additional optical window (Engberg, Fig. 5. See also, Fig. 6A), 
and wherein the additional optical window is positioned such that, for all values of the first angle of the multi-faceted mirror about the first rotational axis as the multi-faceted mirror rotates about the first rotational axis, the additional optical window is [[non]] non-perpendicular to the direction toward which the light emitted along the optical axis is directed (Engberg, Jr., Fig. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Gassend’s mirror assembly, in view of Engberg, Jr., such that the housing 52 will include another optical window. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Engberg, Jr at Fig. 5. See also col 13: lines 24-26, the housing 40 includes openings for one or more windows, for easy manufacturing.
Regarding claim 4, Gassend, as modified in view of Engberg, Jr., teaches the LIDAR system of claim 3, wherein the optical window and the additional optical window are non-parallel to one another (Engberg, Jr., Fig. 5, window 142-1 and 142-2).
Regarding claim 5, Gassend, as modified in view of Engberg, Jr., teaches the LIDAR system of claim 1, further comprising an anti-reflection coating positioned on at least a portion of an interior side of the optical window (Engberg, Jr, col 13: lines 30-34 and lines 63-65. See also, col 17: line 66 to col 18: line 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of Henderson et al. (US 20060227317 A1).
Regarding claim 8, Gassend fails the LIDAR system of claim 6, wherein the one or more additional baffles comprise a material that absorbs a wavelength of light emitted by the light emitter 
However, Henderson teaches wherein the one or more additional baffles comprise a material that absorbs a wavelength of light emitted by the light emitter (para [0097: lines 26-31).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Gassend’s mirror assembly, in view of Henderson, such that the baffle 550 will include an absorbing material. 
One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Henderson at para [0097]: lines 26-31, To prevent detrimental issues caused by scattering of this light back into the system towards the detector it is also feasible to insert additional elements in the path of beams 1111, such as additional polarizers to absorb or reflect this stray MO light, possibly used in conjunction with additional baffles or absorbing materials.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of   John E. McWhirter (US 20190154889 A1) and Seo et al. (CN 108351511 A).
Regarding claim 9, Gassend, as modified in view of McWhirter, fails to explicitly but Seo teaches the LIDAR system of claim 1 [[6]], wherein the one or more baffles comprise regions of one or more disks attached to the one or more non-reflective sides of the multi-faceted mirror, and wherein the regions of the one or more disks overhang edges of the multi-faceted mirror (Fig. 30, shows a mirror ( mirror 1201) between two disk shielding plates 1401 and 1402) 
It would have been obvious to modify Gassend’s Lidar system, in view of Seo, to include two shielding plates overhang edges of the multi-faceted mirror 12 so that the Lidar system can be used to prevent reflections between optical components.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of Engberg et al. (US 10324170 B1) and Bayha et al. (US 20140332676 A1). 
Regarding claim 10, Gassend fails to explicitly teach the LIDAR system of claim 1, wherein the optical window is positioned at an angle of between 5° and 15° relative to a plane of rotation of the multi-faceted mirror 
However, Bayha teaches wherein the optical window is positioned at an angle of between 5° and 15° relative to a plane of rotation of the multi-faceted mirror (Para [0032]. See also, para [0012]: lines 1-4)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Gassend’s mirror assembly, in view of Bayha, such that the housing 52 will have a transmission with a predetermined tilt angle. 
One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Bayha at para [10] and [12], The advantage obtained by the invention consists of it being possible to arrange an outer side of the covering plate substantially perpendicular to the emission direction and only a transmission window, by means of which the transmission radiation is emitted, having a tilt with a predetermined tilt angle such that the beams reflected by the transmission window are not reflected directly onto the deflection mirror in the interior of the optical measuring device. 
Regarding claim 11, The LIDAR system of claim 10, wherein the angle is between 9.5 and 10.5°. It would have been obvious that the angle can be more than 7 degree or between 9.5 and 10.5° due to preference or easy manufacturing as Bayha described in para [12]. In advantageous configuration of the optical measuring device according to the invention, the tilt angle of the transmission window can be approximately 7 degree with respect to the vertical axis. In advantageous manner, disturbance beams can be effectively reduced at tilt angle.

Claims 12-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of   Engberg, Jr. et al. (US 10324170 B1) and John E. McWhirter (US 20190154889 A1.
Regarding claim 12, Gassend, teaches a light detection and ranging (LIDAR) system comprising: 
a multi-faceted mirror comprising a plurality of reflective facets, wherein the multi- faceted mirror is configured to rotate about a first rotational axis (Fig 5, mirror 508, col 10: lines 13-22. See also, Col 6: lines 25-28, Fig. 2A); 
a light emitter configured to emit a light signal along an optical axis, wherein light emitted along the optical axis is reflected from one or more of the reflective facets and is directed 74toward one or more regions of a scene (Fig 5, emitter 530, col 10: lines 24-29. See also, Col 6: lines 16-17., Fig. 2A); 
a light detector configured to detect a reflected light signal that is reflected by the one or more regions of the scene, wherein a direction toward which the light emitted along the optical axis is directed is based on a first rotational angle of the multi-faceted mirror about the first rotational axis (Fig 5, receiver 540, col 10: 30-41); 
an optical window positioned between the multi-faceted mirror and the one or more regions of the scene such that light reflected from one or more of the reflective facets and directed toward the one or more regions of the scene is transmitted through the optical window (col 7: lines 27-34. See also, Fig. 2B). 
Gassend fails to explicitly teach 
[[and]] a filter covering at least a portion of an exterior side of the optical window, wherein the filter reduces transmission of at least some wavelengths that are not produced by the light emitter.
However, Engberg, Jr., a filter covering at least a portion of an exterior side of the optical window, wherein the filter reduces transmission of at least some wavelengths that are not produced by the light emitter (Engberg, Jr, col 14: lines 32-43).
It would have been obvious to modify Gassend’s Lidar system, in view of Engberg, Jr., to include a filter covering at least a portion of an exterior side of the optical window so that the Lidar system can be to reduce the amount of incident light from output beam that is reflected by the window back into the housing.
Gassend fails to explicitly teach but McWhirter teaches one or more baffles (Fig. 2, mounts 29, para [78]) positioned adjacent to one or more non-reflective sides (Fig. 2, para [75], walls 26 and 28 are non- reflective surfaces of the mirror 12.  See also, Figs 3 and 4) of the multi- faceted mirror (Fig.2, Para [0017]: lines 1-5, polygon mirror 12. See also, Fig.6), wherein the one or more baffles are configured to reduce an amount of power used to rotate the multi-faceted mirror about the first rotational axis (Para [0017]: lines 1-5, reduce aerodynamic drag and aid in air circulation of the polygon mirror will reduce resistance/friction and temperature). 
It would have been obvious to modify Gassend’s Lidar system, in view of McWhirter, to include two baffles around the inactive surfaces of the mirror 12 so that the Lidar system can be used to save power.
Regarding claim 13, Gassend teaches the LIDAR system of claim 12, further comprising a base, wherein the multi-faceted mirror, the light emitter, and the light detector are coupled to the base, wherein the base is configured to rotate about a second rotational axis, and wherein the direction toward which the light emitted along the optical axis is directed is based on a second rotational angle of the base about the second rotational axis (Col 10: lines 60-63).
Regarding claim 14, Gassend, as modified in view of Engberg, Jr. and McWhirter, teaches the LIDAR system of claim 12, wherein the filter comprises a dichroic filter (Engberg, Jr, col 14: 32- 35).
Regarding claim 15, Gassend, as modified in view of Engberg, Jr. and McWhirter, teaches the LIDAR system of claim 12, wherein the filter reduces transmission of wavelengths in a visible spectrum (Engberg, Jr, col 13: lines 30-45).
Regarding claim 17, The LIDAR system of claim 15, wherein the filter is characterized by an average reflectivity value throughout the visible spectrum. This is a well know way to characterize a filter.
Regarding claim 18, Gassend, as modified in view of Engberg, Jr. and McWhirter, teaches the LIDAR system of claim 17, wherein the average reflectivity value throughout the visible spectrum is at least 25% (Engberg, Jr, col 14: lines 20-25).
Regarding claim 19, Gassend, as modified in view of Engberg, Jr. and McWhirter, teaches the LIDAR system of claim 15, wherein a reflectivity of the filter across the visible spectrum is substantially constant such that the filter acts as an un-tinted mirror for light within the visible spectrum (Engberg, Jr, col 14: lines 20-31).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of Engberg, Jr. and Lundquist et al. (US 20160306029 A1)).
Regarding claim 16, Gassend, as modified in view of Engberg, Jr., fails to explicitly teach the LIDAR system of claim 12, wherein the filter comprises a neutral-density filter.
However, Lundquist teaches wherein the filter comprises a neutral-density filter (Para [0063]: lines 1-7. See also, para [0064]: lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify Gassend’s mirror assembly, in view of Lundquist, such that filter will include a gradient filter or linear variable neutral density filter. One of ordinary skill in the art would have been motivated to make such a combination at least because of the teachings of Lundquist at para [0063], none embodiment, the filter 280 is a gradient filter that is positioned so that emissions from the near range positions (e.g., point 107 on the beam path 109) are transmitted with less efficiency than emissions from far range positions (e.g., point 108 on the beam path 109). Linear Variable Neutral Density (LVND) filters are examples of gradient filters suitable for such an embodiment.
It would have been obvious to modify Gassend’s Lidar system, in view of Lundquist, to include a gradient filter so that the Lidar system can be used to reduce ambient light entering the system.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of John E. McWhirter (US 20190154889 A1) and Vantech Precision Technology Co., Lid. - Encoder Disc, retrieved from URL: hllps://vantech.en.alibaba.com/producl/711045220215587756/encoder_disc.html?spm=a2700.icbuShop.41413.28.6d623b72A2J9ZN; retrieved on December 19, 2018 (IDS 12/28/2018).
Regarding claim 23, Gassend, as modified in view of McWhirter, fails to explicitly teach the LIDAR system of claim 20, wherein the one or more baffles each have one or more optical apertures defined therein, and wherein the optical apertures define a rotary, optical encoder for an orientation of the multi-faceted mirror.
However, Vantech has an encoder disc that can be used to further modififer Gassend by replacing the baffles with the encoder discs. It would have been obvious to combine Gassend’s Lidar system with Vantech’s product because it does no more than predictable results of obtaining information of speed, position, angle, or direction having of the mirror and also saving power.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gassend et al (US 10001551 B1) in view of John E. McWhirter (US 20190154889 A1), Vantech Precision Technology Co., Lid. - Encoder Disc, retrieved from URL: hllps://vantech.en.alibaba.com/producl/711045220215587756/encoder_disc.html?spm=a2700.icbuShop.41413.28.6d623b72A2J9ZN; retrieved on December 19, 2018, and Photolab https://www.photofab.co.uk/products/encoder-discs-and-actuators/
Regarding claim 24, Gasseng, as modified in view of McWhirter and Vantech, fails to explicitly teach the LIDAR system of claim 23, wherein the one or more optical apertures are arranged in a spiral arrangement.
However, photolab has an encoder disc with optical apertures arranged in a spiral arrangement that can be used to further modififer Gassend by replacing the baffles with these encoder discs. It would have been obvious to combine Gassend’s Lidar system with photolab’s product because it does no more than predictable results of obtaining information of speed, position, angle, or direction having of the mirror and also saving power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645  
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645